DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/7/2022 has been entered.
  
 Response to Arguments
Applicant's arguments filed 6/7/2022 have been fully considered but they are not persuasive. Regarding claim 13, applicants admit that Adachi discloses that the peripheral part of the substrate is floated while heating (See Applicants’ remarks page 6, paragraph 3), and attempt to assert that Adachi fails to disclose that the peripheral part of the substrate is floated during cooling.  The Examiner disagrees.
Adachi discloses that the heating may be completed in many ways, that the heater be on and heated before it contacts the substrate, or activated after it contacts the substrate at [0036]-[0039].  Adachi discloses that these changes in heating may be done.  Further, because Adachi discloses that the heater may be activated before being brought in contact with the substrate, it also may be turned off before it is taken away from the substrate, at which point the substrate would start to cool.  As such, applicants’ broad recitation of “cooled”, reads on this interpretation.  That is, claim 13 does not require that the solder solidify, only that its temperature go down.  
Further, Adachi discloses a broad array of heater to substrate arrangements that do not affect the scope of their disclosure at [0037].  Though it is not specifically disclosed by Adachi, it would have been obvious to try to stop heating the heater, prior to removing the substrate, because the heater could be kept on while the substrate is removed, or turned off while the substrate is removed.  This would provide no unexpected results or no undue experimentation.  One having ordinary skill in the art would make this change based on various manufacturing requirements.  That is, there are a finite number of predictable solutions, that would provide no unexpected results, and as such, would have been obvious.  See MPEP 2143

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites
“arranging solder on the heating region of the substrate to be heated and cooled while a peripheral part of the substrate is floated”, and then argue that the claim requires that the solder actually be heated and cooled while the peripheral part of the substrate is floated. However, the features as recited only require that the solder be arranged on the substrate.  “To be” is indefinite, and makes it unclear as to whether or not they are required by the claim.  If applicants’ intend to require heating and cooling, they should make the claim recite these features definitively.  Further, “cooled” is broad enough to read on a situation where the power was stopped from the heater, and as such, may be read on such a situation.  If applicants’ mean that the solder is cooled to a solid state, the claim should recite that feature.
Claims 14-16 are rejected as being based on a rejected base claim. 
Appropriate correction of “to be” is required.








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims   13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hosseini (U.S. Patent Application Publication No. 2007/0131734) in view of Adachi (U.S. Patent Application Publication No. 2018/0122661).

Regarding claim 13.
 Hosseini discloses 
 A component joining method comprising: 
arranging a joining region of a substrate (1)over a heating region of a heating stage as a step of setting the substrate; 
arranging solder on the heating region of the substrate to be heated and cooled while a paeripheral part of the substrate is floated as a step of temporarily fixing the solder([0002] [0004] [0009]); and
 melting the solder to join the component while the peripheral part of the substrate is floated as a step of joining the component,([0002] [0004] [0009]); 
Hosseini does not discloses: 
arranging a joining region of a substrate over a heating region of a heating stage as a step of setting the substrate; 
cooled while a peripheral part of the substrate is floated
In related art, 
arranging a joining region of a substrate over a heating region of a heating stage as a step of setting the substrate; (Fig. 3, W over 4)
Adachi discloses that the recited features provide the benefit of reducing deformation of the substrate w, see [0039].  
Adachi discloses that the heating may be completed in many ways, that the heater be on and heated before it contacts the substrate, or activated after it contacts the substrate at [0036]-[0039].  Adachi discloses that these changes in heating may be done.  Further, because Adachi discloses that the heater may be activated before being brought in contact with the substrate, it also may be turned off before it is taken away from the substrate, at which point the substrate would start to cool.  As such, applicants’ broad recitation of “cooled”, reads on this interpretation.  That is, claim 13 does not require that the solder solidify, only that its temperature go down.  
Further, Adachi discloses a broad array of heater to substrate arrangements that do not affect the scope of their disclosure at [0037].  Though it is not specifically disclosed by Adachi, it would have been obvious to try to stop heating the heater, prior to removing the substrate, because the heater could be kept on while the substrate is removed, or turned off while the substrate is removed. One having ordinary skill in the art would make this change based on various manufacturing requirements.    That is, there are a finite number of predictable solutions, that would provide no unexpected results, and as such, would have been obvious.  See MPEP 2143
Thus, it would have been obvious to modify Hosseini in view of Adachi for the obvious benefit of reducing the deformation of the substrate, and as such, the features of claim 13 would have been obvious. 

Regarding claim 14. 
Hosseini discloses 
The component joining method according to claim 13, wherein the component is held until the solder is solidified in the step of joining the component. (See figs. 3-4 [0072]-[0073])

Regarding claim 15. 
Hosseini discloses 
The component joining method according to claim 13, wherein a gas is blown to an outer side of the joining region of the substrate in the step of joining the component. ([0005] [0064]Hydrogen is blown on the whole chamber including the outer side of joining region to form a good bond)

Regarding claim 16. The component joining method according to claim 13, wherein the step of joining the component is performed in an inert gas. ([0005] [0064]Hydrogen is blown on the whole chamber including the outer side of joining region to form a good bond)

Allowable Subject Matter
Claims 1-3, 5-7, 9-12 are hereby allowed.
The following is the Examiner's Reasons for Allowance: 
the prior art fails to disclose and would not have rendered obvious: 

the substrate is heated and cooled while the peripheral part of the substrate is floated,
the heating stage includes a heater, a suction hole, and fins, and
the suction hole is provided in the heater, as recited in claim 1. 

 
 


Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G BACHNER whose telephone number is (571)270-3888.  The examiner can normally be reached on Monday-Friday, 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT G BACHNER/Primary Examiner, Art Unit 2898